UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 OR ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 74-1895085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10000 Memorial Drive, Suite 600 77024-3411 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 688-9600 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Registrant’s number of common shares outstanding as of November 3, 2008:103,902,969 FRONTIER OIL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2008 INDEX Part I - Financial Information Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures Part II - Other Information FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” as defined by the Securities and Exchange Commission (“SEC”).Such statements are those concerning contemplated transactions and strategic plans, expectations and objectives for future operations.These include, without limitation: · statements, other than statements of historical fact, that address activities, events or developments that we expect, believe or anticipate will or may occur in the future; · statements relating to future financial performance, future capital sources and other matters; and · any other statements preceded by, followed by or that include the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “estimates,” “projects,” “could,” “should,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this Form 10-Q are reasonable, we can give no assurance that such plans, intentions or expectations will be achieved.These statements are based on assumptions made by us based on our experience and perception of historical trends, current conditions, expected future developments and other factors that we believe are appropriate in the circumstances.Such statements are subject to a number of risks and uncertainties, many of which are beyond our control.You are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. All forward-looking statements contained in this Form 10-Q only speak as of the date of this document.We undertake no obligation to update or revise publicly any revisions to any such forward-looking statements that may be made to reflect events or circumstances after the date of this Form 10-Q, or to reflect the occurrence of unanticipated events. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited, in thousands, except per share data) Nine Months Ended September 30, Three Months Ended September 30, 2008 2007 2008 2007 Revenues: Refined products $ 5,184,204 $ 3,899,464 $ 2,094,606 $ 1,418,270 Other (33,563 ) (30,361 ) 103,696 (31,750 ) 5,150,641 3,869,103 2,198,302 1,386,520 Costs and expenses: Raw material, freight and other costs 4,565,992 2,900,169 1,991,966 1,095,364 Refinery operating expenses, excluding depreciation 244,861 210,359 76,267 69,382 Selling and general expenses, excluding depreciation 32,379 41,855 9,876 17,240 Depreciation, amortization and accretion 48,072 37,963 16,635 14,770 Gain on sales of assets (44 ) (15,232 ) - (17,260 ) 4,891,260 3,175,114 2,094,744 1,179,496 Operating income 259,381 693,989 103,558 207,024 Interest expense and other financing costs 7,043 7,029 2,480 2,081 Interest and investment income (4,691 ) (17,697 ) (1,056 ) (6,050 ) 2,352 (10,668 ) 1,424 (3,969 ) Income before income taxes 257,029 704,657 102,134 210,993 Provision for income taxes 79,421 248,949 29,811 73,768 Net income $ 177,608 $ 455,708 $ 72,323 $ 137,225 Comprehensive income $ 176,135 $ 455,708 $ 71,912 $ 137,225 Basic earnings per share of common stock $ 1.72 $ 4.23 $ 0.70 $ 1.30 Diluted earnings per share of common stock $ 1.71 $ 4.19 $ 0.70 $ 1.28 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands except share data) September 30, 2008 and December 31, 2007 2008 2007 ASSETS Current assets: Cash, including cash equivalents of $452,005 and $278,314 at 2008 and 2007,respectively $ 464,028 $ 297,399 Trade receivables, net of allowance of $500 at both years 234,611 155,454 Other receivables 50,336 29,292 Inventory of crude oil, products and other 638,906 501,927 Deferred income taxes 11,981 9,426 Commutation account 6,362 6,280 Other current assets 52,103 31,245 Total current assets 1,458,327 1,031,023 Property, plant and equipment, at cost: Refineries and other equipment 1,233,576 1,082,275 Furniture, fixtures and other equipment 14,695 13,168 1,248,271 1,095,443 Accumulated depreciation and amortization (356,316 ) (317,993 ) Property, plant and equipment, net 891,955 777,450 Deferred turnaround costs 51,840 39,276 Deferred catalyst costs 11,042 6,540 Deferred financing costs, net of accumulated amortization of $2,029 and $1,619 at 2008 and 2007, respectively 6,480 2,556 Prepaid insurance, net of accumulated amortization - 909 Intangible assets, net of accumulated amortization of $462 and $370 at 2008 and 2007, respectively 1,368 1,460 Other assets 4,891 4,634 Total assets $ 2,425,903 $ 1,863,848 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 672,134 $ 417,395 Derivative liabilities - 15,089 Accrued liabilities and other 62,319 69,029 Total current liabilities 734,453 501,513 Long-term debt 347,168 150,000 Contingent income tax liabilities 28,765 32,257 Post-retirement employee liabilities 30,563 27,549 Long-term capital lease obligation 3,641 8 Other long-term liabilities 13,142 13,597 Deferred income taxes 117,652 100,310 Commitments and contingencies Shareholders' equity: Preferred stock, $100 par value, 500,000 shares authorized, no shares issued - - Common stock, no par value, 180,000,000 shares authorized, 131,850,356 shares issued at both periods 57,736 57,736 Paid-in capital 230,502 211,324 Retained earnings 1,255,351 1,095,540 Accumulated other comprehensive income 105 1,578 Treasury stock, at cost, 27,947,394 and 26,893,939 shares at 2008 and 2007, respectively (393,175 ) (327,564 ) Total shareholders' equity 1,150,519 1,038,614 Total liabilities and shareholders' equity $ 2,425,903 $ 1,863,848 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 177,608 $ 455,708 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization and accretion 61,082 48,499 Deferred income taxes 15,684 220 Stock-based compensation expense 13,736 16,759 Excess income tax benefits of stock-based compensation (4,201 ) (6,109 ) Amortization of debt issuance costs 603 598 Senior Notes discount amortization 8 - Allowance for investment loss 411 - Gain on sales of assets (44 ) (15,232 ) Decrease in commutation account - 1,009 Amortization of long-term prepaid insurance 909 909 (Decrease) increase in other long-term liabilities (1,331 ) 28,515 Changes in deferred turnaround costs, deferred catalyst costs and other (30,817 ) (22,112 ) Changes in working capital from operations (13,258 ) (55,848 ) Net cash provided by operating activities 220,390 452,916 Cash flows from investing activities: Additions to property, plant and equipment (160,219 ) (229,208 ) Proceeds from sales of assets 45 22,240 El Dorado Refinery contingent earn-out payment (7,500 ) (7,500 ) Other acquisitions and leasehold improvements - (3,144 ) Net cash used in investing activities (167,674 ) (217,612 ) Cash flows from financing activities: Proceeds from issuance of 8.5% Senior Notes, net of discount 197,160 - Purchase of treasury stock (66,403 ) (204,113 ) Proceeds from issuance of common stock 265 1,958 Dividends paid (16,938 ) (12,010 ) Excess income tax benefits of stock-based compensation 4,201 6,109 Debt issuance costs and other (4,372 ) (66 ) Net cash provided by (used in) financing activities 113,913 (208,122 ) Increase in cash and cash equivalents 166,629 27,182 Cash and cash equivalents, beginning of period 297,399 405,479 Cash and cash equivalents, end of period $ 464,028 $ 432,661 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest, excluding capitalized interest $ 2,053 $ 4,315 Cash paid during the period for income taxes 59,690 231,846 Cash refunds of income taxes 24,559 - Noncash investing activities - accrued capital expenditures, end of period 17,450 20,752 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Financial Statement Presentation The interim condensed consolidated financial statements include the accounts of Frontier Oil Corporation (“FOC”), a Wyoming corporation, and its wholly-owned subsidiaries, collectively referred to as “Frontier” or “the Company.”The Company is an energy company engaged in crude oil refining and wholesale marketing of refined petroleum products. The Company operates refineries (“the Refineries”) in Cheyenne, Wyoming and El Dorado, Kansas.The Company also owns Ethanol Management Company (“EMC”), a products terminal and blending facility located near Denver, Colorado.The Company utilizes the equity method of accounting for investments in entities in which it has the ability to exercise significant influence.Entities in which the Company has the ability to exercise control are consolidated.All of the operations of the Company are in the United States, with its marketing efforts focused in the Rocky Mountain and Plains States regions of the United States.The Rocky Mountain region includes the states of Colorado, Wyoming, Montana and Utah, and the Plains States include the states of Kansas, Oklahoma, Nebraska, Iowa, Missouri, North Dakota and South Dakota.The Company purchases crude oil to be refined and markets the refined petroleum products produced, including various grades of gasoline, diesel fuel, jet fuel, asphalt, chemicals and petroleum coke.The operations of refining and marketing of petroleum products are considered part of one reporting segment. These financial statements have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and include all adjustments (comprised of only normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.The Company believes that the disclosures contained herein are adequate to make the information presented not misleading.The condensed consolidated financial statements included herein should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2007.These interim financial statements are not indicative of annual results. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings per share The Company computes basic earnings per share (“EPS”) by dividing net income by the weighted average number of common shares outstanding during the period.No adjustments to income are used in the calculation of basic EPS.Diluted EPS includes the effects of potentially dilutive shares, principally common stock options and unvested restricted stock outstanding during the period.The basic and diluted average shares outstanding were as follows: Nine Months Ended September 30, Three Months Ended September 30, 2008 2007 2008 2007 Basic 103,114,161 107,626,637 103,176,904 105,658,167 Diluted 103,784,836 108,889,658 103,919,817 106,913,142 For the nine and three months ended September 30, 2008, 449,591 outstanding stock options that could potentially dilute EPS in future years were not included in the computation of diluted EPS as they were anti-dilutive.For the nine and three months ended September 30, 2007, there were no outstanding stock options that could potentially dilute EPS in future years that were not included in the computation of diluted EPS. The Company’s Board of Directors declared a quarterly cash dividend of $0.05 per share in November2007, which was paid in January 2008.In addition, a quarterly cash dividend of $0.05 per share was declared in February 2008 and paid in April 2008.In April 2008, the Company announced an increase in the regular quarterly cash dividend, to $0.06 per share ($0.24 annualized) from the previous level of $0.05 per share ($0.20 annualized) and declared a quarterly cash dividend of $0.06 per share to shareholders of record on June 27, 2008, which was paid in July 2008. In August 2008, the Company declared a regular quarterly cash dividend of $0.06 per share, which was paid in October 2008.The total cash required for the dividend declared in August 2008 was approximately $6.2 million and was reflected in “Accrued liabilities and other” on the Condensed Consolidated Balance Sheet as of September 30, 2008. New accounting pronouncements On January 1, 2008, the Company adopted The Emerging Issues Task Force (“EITF”) Issue 06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards” (“EITF 06-11”).In a stock-based compensation arrangement, employees may be entitled to dividends during the vesting period for nonvested shares or share units and until the exercise date for stock options.These dividend payments generally can be treated as a deductible compensation expense for income tax purposes, thereby generating an income tax benefit for the employer.At issue was how such a realized benefit should be recognized in the financial statements.The EITF concluded that an entity should recognize the realized tax benefit as an increase in additional paid-in capital (“APIC”) and that the amount recognized in APIC should be included in the pool of excess tax benefits available to absorb tax deficiencies on stock-based payment awards.EITF 06-11 is effective prospectively for income tax benefits that result from dividends on equity-classified employee share-based payment awards declared in fiscal years beginning after December 15, 2007.This EITF did not have a material effect on the Company’s financial statements. In September 2006, the Financial Accounting Standards Board (“FASB”) issued Financial Accounting Standard (“FAS”) No. 157, “Fair Value Measurements.”FAS No. 157 defines fair value, establishes a framework for measuring fair value and expands disclosure requirements regarding fair value measurement.Where applicable, this statement simplifies and codifies fair value related guidance previously issued within GAAP.FAS No. 157 was effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company partially adopted FAS No. 157 as of January 1, 2008, pursuant to FASB Staff Position (“FSP”) FAS No. 157-2, “Effective Date of FASB Statement No. 157,” which delayed the effective date of FAS No. 157 for all nonrecurring fair value measurements of non-financial assets and non-financial liabilities until fiscal years beginning after November 15, 2008.FSP FAS No. 157-2 states that a measurement is recurring if it happens at least annually and defines non-financial assets and non-financial liabilities as all assets and liabilities other than those meeting the definition of a financial asset or financial liability in FAS No. 159.The statement also notes that if FAS No. 157 is not applied in its entirety, the Company must disclose (1) that it has only partially adopted FAS No. 157 and (2) the categories of assets and liabilities recorded or disclosed at fair value to which the statement was not applied.The Company chose to adopt FSP FAS No. 157-2 as of January 1, 2008 and delay the application of FAS No. 157 in its entirety.Therefore, the Company did not apply FAS No. 157 to nonrecurring fair value measurements of non-financial assets and non-financial liabilities, including non-financial long-lived assets measured at fair value for an impairment assessment under FAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” and asset retirement obligations initially measured at fair value under FAS No. 143, “Accounting for Asset Retirement Obligations.”The Company is still required to apply FAS No. 157 to recurring financial and non-financial instruments, which affects the fair value disclosure of our financial derivatives within the scope of FAS No. 133, “Accounting for Derivative Instruments and Hedging Activities.”See Note 11 “Fair Value Measurement.” On January 1, 2008 the Company adopted FAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FAS No. 115, Accounting for Certain Investments in Debt and Equity Securities,” which expands the use of fair value accounting but does not affect existing standards which require assets or liabilities to be carried at fair value.Under FAS No. 159, a company may elect to use fair value to measure many financial instruments and certain other assets and liabilities at fair value.As of September 30, 2008, the Company decided not to elect fair value accounting for any of its eligible items.The adoption of FAS No. 159 therefore did not have any impact on the Company’s financial position, cash flows or results of operations. FSP No.
